Citation Nr: 1412313	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  08-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a sleep disorder.

2.  Entitlement to an increased disability rating for chronic left knee strain, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 through June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen service connection for an unspecified sleep disorder and denied an increased disability rating for chronic left knee strain, rated as 10 percent disabling.  The Veteran has perfected a timely appeal as to the assigned initial disability rating for his low back disability.

In his November 2007 substantive appeal, the Veteran initially asked that a video conference hearing be scheduled in this matter.  This hearing request was withdrawn in December 2009.  The Veteran has not made a renewed request for a hearing.

In May 2011, the Board determined that a claim for a TDIU was implicitly raised by the evidence, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issues of whether new and material evidence was received to reopen a claim for service connection for a sleep disorder, entitlement to a higher disability rating for chronic left knee strain, and entitlement to a TDIU for further claims development, to include further efforts to obtain records for VA treatment since 2007; to afford VA examinations of the Veteran's left knee and to explore whether the Veteran's service-connected disabilities precluded the Veteran from obtaining and maintaining substantially gainful employment; and to readjudicate the issues on appeal.

After the foregoing development action was performed, the matter was returned to the Board for de novo consideration.  In September 2012, the Board, among other issues, reopened the Veteran's claim for service connection for a sleep disorder and remanded the underlying service connection claim, and also, denied the Veteran's claims for a higher disability rating for chronic left knee strain and for a TDIU.

The Veteran subsequently appealed the Board's decision to deny his claim for a higher rating for left knee strain and a TDIU to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a Joint Motion for Partial Remand on the basis that the Board failed to provide adequate reasons and bases for denying the Veteran's claim for a higher disability rating for left knee strain by failing to adequately address lay assertions concerning left knee instability.  The Court determined further that the issue of the Veteran's entitlement to a TDIU was inextricably intertwined with the left knee rating issue.  For these reasons, the Court vacated the Board's September 2012 denials and remanded those issues for action consistent with the Joint Motion for Partial Remand.  These issues now return to the Board for its de novo consideration, along with the previously remanded issue of the Veteran's entitlement to service connection for a sleep disorder.


FINDINGS OF FACT

1.  The Veteran's current sleep disturbances are manifestations of his service-connected depressive disorder with anxiety; however, the Veteran does not have a separate sleep disorder.

2.  Throughout the course of this appeal, the Veteran's chronic left knee strain has been productive of pain, weakness, stiffness, lack of endurance, flare-ups of pain after heavy use of the knee, and decreased which includes full extension to zero degrees and flexion to no less than 94 degrees after repetitive motion; however, has not been productive of ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, genu recurvatum or genu varus, or instability.

3.  The Veteran's claim for a TDIU was initially received in February 2007.

4.  The Veteran's service-connected disabilities include lumbar spine degenerative joint disease, rated as 10 percent disabling effective June 27, 1993, 20 percent disabling effective April 17, 2010, and 40 percent disabling effective August 1, 2011; depressive disorder with anxiety associated with lumbar spine degenerative joint disease, rated as 30 percent disabling; chronic left knee strain, rated as 10 percent disabling effective February 1, 2007; and pseudofolliculitis barbae rated as noncompensable from February 1, 2007 and 10 percent disabling effective July 27, 2011.

5.  For the purposes of 38 C.F.R. § 4.16(a), the Veteran has had a combined disability rating of 70 percent with at least one service-connected disability being rated as at least 40 percent disabling since August 1, 2011.

6.  The evidence of record does not show that the Veteran's service-connected disabilities, in and of themselves, have render him unable to secure or follow a substantially gainful occupation


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for a disability rating in excess of 10 percent for chronic left knee strain have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261 (2013).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a pre-rating February 2007 letter notified the Veteran of the information and evidence needed to substantiate his claims for service connection for a sleep disorder and a higher disability rating for chronic left knee strain.  Consistent with Dingess, the letter also notified the Veteran that a disability rating and an effective date are assigned where a disability is determined to be service-connected.  After affording the Veteran reasonable opportunity to respond, his claims were adjudicated in the RO's June 2007 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, arguments submitted on his behalf by his former representative, and VA treatment records have been associated with the record.  During the course of this appeal, the Veteran was afforded multiple VA examinations of his claimed sleep disorder in March 2005 and November 2012; his left knee in April 2007, April 2010, and August 2011; and in March 2010; and of his other service-connected disabilities and to explore his current employability in April 2007, April 2010, and August 2011.  The Board also notes that prior to the appeal period, VA examinations for the Veteran's service-connected disabilities were also performed in July 1997, September 1998, March 1999, April 2000, May 2002, March 2003, March 2005.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed sleep disorder, the current severity of his left knee disability, and whether the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Sleep Disorder

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

In his claims submissions, the Veteran simply alleges generally that he is entitled to service connection for an unspecified sleep disorder.  He does not report any specific diagnoses or theories in support of his claim.

Service treatment records do not reflect any subjective complaints, treatment, or objective findings or diagnoses pertinent to any sleep disturbances.  In that regard, the Veteran expressly denied having any pre-service history of sleep problems during his June 1987 enlistment examination.  Clinical examination of the nose, sinuses, mouth and throat, and lungs and chest were normal.  Subsequent records pertinent to clinical treatment received by the Veteran over the course of his active duty service are also silent for any complaints or treatment related to sleep disturbances.  A physical examination performed in July 1992 physical was once again normal and did not reveal any abnormalities of the nose, sinuses, mouth and throat, and lungs and chest.

During a VA examination in March 1995, the Veteran continued to report shortness of breath after exertion.  Again, however, he did not report shortness of breath or respiratory problems in connection with an alleged sleep disorder.  Indeed, the Veteran did not report any sleep disturbances.

Relevant post-service treatment records include a July 1998 VA treatment records which reflects complaints of intermittent respiratory symptoms which included chest tightness, dry cough, wheezing resolved spontaneously after five to 10 minutes.  Nonetheless, the Board notes that these records do not reflect any respiratory complaints in relation to his sleep or any other reported sleep disturbances.

During VA treatment in August 1998, the Veteran reported sleep problems due to nightmares.  During a mental health examination performed in October 1998, he continued to report problems sleeping at night because he was afraid to sleep with the lights off.  At that time, the Veteran was diagnosed with depression.

Subsequent VA psychiatric treatment records dated through 2005 continue to document ongoing complaints of nightmares and associated sleep problems.  During a March 2005 VA psychiatric examination, the Veteran continued to report sleep problems due to nightmares and awakenings.  He admitted that he was never previously diagnosed with sleep apnea or any other sleep disturbance.  Based upon the Veteran's reported history and findings from the examination, the examiner opined that the Veteran did not have a sleep disorder, but rather, was having disturbed sleep due to his psychiatric disability.

In November 2012, the Veteran was afforded a new VA psychiatric examination to explore whether the Veteran's sleep disturbances were independent of his psychiatric disability.  Once again, the Veteran reported sleep problems marked by inability to sleep for more than two hours, and at this time, attributed his inability to sleep to being unable to get comfortable.  The Veteran also reported various psychiatric symptoms which included being easily aggravated at his girlfriend.  On examination, the examiner noted symptoms which include depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, and difficulty in adapting to stressful circumstances, such as work or a worklike setting.  The examiner confirmed previous diagnoses of major depressive disorder and opined that the Veteran's reported sleep disturbances were likely a manifestation of his depressive disorder with anxiety.  As rationale, the examiner noted that insomnia is a common symptom of depression and anxiety.

Also in November 2012, the Veteran was interviewed and examined for a possible sleep disorder that was independent from his major depressive disorder.  Again, he reported that he woke from sleep every 45 to 60 minutes and was sometimes unable to fall back asleep for several hours.  According to the Veteran, his girlfriend told him that he snored; but, he denied having incidents in which he gasped for air or being told of witnessed episodes of apnea.  On review of the claims file, the examiner concluded that the evidence was silent for any symptomatology related to sleep apnea or other sleep disorder.  Based upon the Veteran's medical history, the examiner opined that there was no evidence of a diagnosable sleep disorder of any kind.

Overall, the evidence shows that the Veteran does not have a sleep disorder, but rather, is experiencing sleep disturbances manifested by his service-connected depressive disorder with anxiety.  In that regard, the service treatment records are wholly silent for any complaints or findings related to any in-service respiratory problems or sleep problems.  Similarly, post-service treatment records are entirely silent for such respiratory findings or sleep disturbances, except for sleep disturbances reported by the Veteran in relation to his psychiatric disability.  Consistent with this history, the November 2012 VA examinations concur that the Veteran does not have an independent sleep disorder.

The November 2012 VA examiners' opinions are contradicted in the record only by the Veteran's lay assertions, to the extent that the Veteran's assertions may be construed as asserting the existence of an independent sleep disorder.  As a general matter, a layperson such as the Veteran is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder).

Certainly, the Veteran is competent to provide probative statements that he experiences sleep disturbances.  Although the Board finds that the Veteran's complaints in that regard are credible and do indicate that the Veteran does experience sleep disturbances of some kind, the presence of sleep disturbances and their precise origin and nature may be explained by any one of numerous potential causes.  Indeed, during the March 2005 VA examination, the Veteran even acknowledged that he was never previously diagnosed with sleep apnea or other sleep disorder.  In view of the same and other complicating factors such as the Veteran's depressive disorder with anxiety, the Veteran is not competent to render an opinion as to the complex question of the nature and cause of his sleep disturbances.  Thus, to the extent that the Veteran's assertions may be construed as suggesting the presence of an independent sleep disorder that is unrelated to his depressive disorder with anxiety, the Board finds that the Veteran's assertions in that regard are entitled to little probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  For this reason, the Board assigns far greater probative weight to the objective findings and opinions rendered in the November 2012 VA examinations, which were performed by medical professionals and were based upon a complete and accurate understanding of the Veteran's medical history and a clinical examination of the Veteran.

The Board points out that although various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the practice of "pyramiding", which is the evaluation of the same manifestation of a disability under different diagnoses.  See 38 C.F.R. § 4.14 (2013).  Indeed, the Court has noted, "38 U.S.C.A. sec. 1155  implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993).  Service connection for depressive disorder with anxiety is already in effect for the Veteran and a 30 percent disability rating is presently in effect for that disability, pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  The criteria under DC 9434 contemplate symptoms such as chronic sleep impairment.  Thus, to the extent that the Veteran's depressive disorder with anxiety has been manifested b by sleep disturbances, such symptoms were already taken into consideration in assigning a rating for the Veteran's depressive disorder with anxiety.  Hence, where the evidence shows that the Veteran's sleep disturbances are simply manifestations of his depressive disorder with anxiety, awarding service connection (and hence, a separate disability rating) for those sleep disturbances would constitute pyramiding.

In sum, there is simply no evidence in the record that the Veteran has a sleep disorder that is separate from the sleep impairment symptoms resulting from his service-connected depressive disorder with anxiety.  Accordingly, the Veteran's claim for service connection for a sleep disorder must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is also inapplicable with respect to the Veteran's claim.  Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Increased Rating for Left Knee Strain

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where there is a question as to which of two ratings applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's defined and consistently applied policy is to administer the law under a broad interpretation; however, in a manner that is consistent with the facts shown in each case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's claim for a disability rating higher than 10 percent for chronic left knee strain was received in February 2007.  Accordingly, the Board's relevant focus in considering the Veteran's claim for a higher disability rating for his left knee disability is upon the evidence from February 2006 to the present.  The Board will also consider entitlement to a separate disability rating due to instability of the left knee under DC 5257 during that time period.

Throughout the appeal period, the Veteran's left knee disability has been rated as being 10 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5260.  Under DC 5260, a 10 percent disability rating is assigned where flexion of the leg is limited to 45 degrees.  A 20 percent disability rating is in order where leg flexion is limited to 30 degrees.  A maximum schedular 30 percent disability rating is assigned where leg flexion is limited to 15 degrees.

In evaluating the Veteran's left knee disability, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, the Board notes that additional criteria for rating knee disabilities are available under DC 5261, which provide the criteria for rating knee disabilities based upon demonstrated loss of leg extension.

Under DC 5261, a 10 percent disability rating is appropriate where leg extension is limited to 10 degrees.  A 20 percent disability rating is in order where leg extension is limited to 15 degrees.  A 30 percent disability rating is appropriate where leg extension is limited to 20 degrees.  A 40 percent disability rating is assigned where leg extension is limited to 30 degrees.  A maximum schedular 50 percent disability rating is awarded where leg extension is limited to 45 degrees.

By way of reference, the Board notes that normal range of motion for the knee is from zero degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2013).

Still other criteria for rating knee disabilities are available under DCs 5256 (for ankylosis), 5258 (for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion), 5262 (for impairment of the tibia and fibula), and 5263 (for genu recurvatum).  Nonetheless, as discussed below, the evidence does not show that the Veteran's left knee disability was manifested at any time by ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  In the absence of such manifestations, these DCs are inapplicable in this case. Rating criteria for knee disabilities are also provided under DC 5259 (for symptomatic removal of the semilunar cartilage).  Nonetheless, DC 5259 does not provide for a schedular disability rating higher than 10 percent and therefore does not assist the Veteran in obtaining a higher disability rating for his left knee.  Hence, that criteria is also inapplicable in this case.

In his February 2007 claim, the Veteran alleged generally that he was entitled to a higher disability rating for his left knee disability.

During an April 2007 VA examination, the Veteran reported ongoing left knee pain that was worsened after overuse, but denied having any periods of incapacitation attributable to his knee disability.  Reported functional impairment included pain while running.  During physical examination of the knee, the Veteran demonstrated normal posture and gait; however, range of motion testing was apparently not performed as specific motion findings are not reported by the examiner.

In a May 2008 statement, the Veteran stated that he was told three years ago that he needed left knee surgery, however, elected to have surgery on his right knee first.  Regarding the current state of his knee, he reported that he had difficulty walking and that job duties from his occupation as a welder were "too much" for his condition.

Subsequent VA treatment records show that the Veteran was followed for ongoing left knee complaints.  An examination of the knee performed in July 2008 revealed
mild left knee tenderness with apparent loss of motion.  Again, however, specific left knee range of motion was not reported.

An examination of the left knee performed in August 2008 apparently revealed the presence of genu varus.  Lachman's tests also revealed slight laxity.  McMurray's tests were productive of pain.  Once again, range of motion tests were not performed.  X-rays revealed joint space disease with an apparent fracture in the medial tibial spine.  Patellofemoral disease was also seen with lateral compartment narrowing.  Based upon these findings, the Veteran was diagnosed with severe degenerative joint disease in the left knee.

During an April 2010 VA examination, the Veteran reported left knee symptoms which included pain, weakness, stiffness, swelling, giving way, and lack of endurance.  He denied having any heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He described having flare-ups three times per week which were precipitated by physical activity and alleviated by rest and pain medications.  Functionally, he reported difficulty with standing and walking and pain during running and stated that he was unable to walk long distances or squat.

A physical examination of the left knee revealed no signs of edema, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  The examiner also noted that there was no sign of genu recurvatum, locking pain, or ankylosis.  Demonstrated left knee motion included full extension to zero degrees and extension to 96 degrees.  Crepitus was present during motion.  Repetitive motion tests were productive of an additional loss of two degrees of extension due to pain, fatigue, lack of endurance, and pain.  Despite the Veteran's complaints of "giving way" in his left knee, stability testing of the medial and lateral collateral ligaments, posterior and anterior cruciate ligaments, and medial and lateral collateral ligaments were normal.

During a repeat VA examination performed in August 2011, the Veteran reported ongoing left knee pain which he described as an eight out of 10 in severity and marked by flare-ups after climbing stairs, squatting, or bending.  He continued to report flare-ups which lasted up to a whole day and which were productive of moderate limitation of activities.  The Veteran also continued to report instability and giving way and stated that he walked with a knee brace.

Physical examination of the knee revealed normal gait and posture without assistive devices.  Physical inspection of the knee indicated normal appearance without evidence of erythema, warmth, or effusion.  Demonstrated range of motion included flexion to zero degrees and extension to 120 degrees with pain.  Repetitive motion was not productive of any further loss of motion or function.  There was no evidence of instability during varus and valgus force, anterior drawer, posterior drawer, Lachman, and McMurray tests.  Motor strength of the left leg was full.  X-rays of the left knee revealed moderate to severe narrowing of the medial compartment of the left knee joint space with large medial osteophytes.  A transverse fracture of indeterminate age was also seen through the medial tibial spine.  Overall, the examiner opined that the Veteran's lumbar spine and left knee disabilities prevented the Veteran from securing or following substantially gainful employment which involved walking more than two blocks, standing for more than 10 minutes, sitting more than two hours at a time, and strenuous physical activity; however, did not prevent the Veteran from performing and maintaining sedentary employment.
 
Overall, the evidence shows that the Veteran's left knee disability was manifested by pain, weakness, stiffness, and lack of endurance, with flare-ups of pain which occurred after heavy use of the knee and lasted for periods of up to one day, and decreased left knee motion which included full extension to zero degrees and flexion to no less than 94 degrees after repetitive motion.  Based upon the left knee extension and flexion shown by the Veteran during the appeal period, a higher disability rating than 10 percent may not be assigned under DC 5260 or 5261.

In holding that the criteria for a higher evaluation based on limitation of left knee motion is not warranted, the Board notes that, under DeLuca v. Brown, 8 Vet. App. 202 (1995), VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes.  "Functional loss" may occur as a result of weakness or pain on motion.  The evidence shows that pain was present in the left knee, particularly after repetitive motion.  The evidence also shows functional impairment marked by difficulty with standing or walking for long periods, running, squatting, and using stairs.  Nonetheless, given the extent of left knee motion shown by the Veteran during objective examination throughout the course of this appeal, and even taking his reported pain and functional limitations into full consideration, there is no evidence of a disability picture that is commensurate to a limitation of left leg flexion and extension to the extent necessary to establish entitlement to a higher disability rating.  See DeLuca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5260 and 5261.  In this regard, the Board emphasizes that a 10 percent disability rating under DC 5260 already contemplates an otherwise noncompensable degree of limitation of motion verified by objective evidence of symptoms such as painful motion.

As noted above, the Veteran has reported a sensation of giving way in his left knee.  Indeed, genu varus and slight instability of the left knee were noted during VA treatment in August 2008.  Nonetheless, the Board points out that such objective findings appear to have been isolated to the August 2008 treatment.  In that regard, repeated physical examination of the left knee performed at other VA treatment before August 2008 and during VA examinations performed in April 2007, April 2010, and August 2011 were negative for any objective findings of ligamentous laxity, instability, or genu varus in the left knee.  While the Board has considered the Veteran's complaints of giving way in his left knee, the Board ultimately places far more weight on the overall objective examination findings of competent health care providers.  Consequently, the Board finds that entitlement to a separate disability rating for instability under DC 5257 is not warranted.

As noted above, the Board has considered potential application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. 589.  In doing so, the Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's left knee disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's service-connected left knee strain presents an exceptional disability picture that renders inadequate the available schedular rating.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the applicable diagnostic codes; however, the Veteran's disabilities are not productive of the manifestations required for a higher rating under any of those criteria.  As such, it cannot be said that the available schedular evaluations for the Veteran's left knee disability is inadequate.

The Board also observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for the disabilities under consideration, and there is nothing in the record to indicate that the Veteran's disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired). 

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected chronic left knee strain, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence for the Veteran's chronic left knee strain.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of a disability rating higher than 10 percent for the Veteran's chronic left knee strain, nor does it support the assignment of an additional disability rating for left knee instability.  To that extent, this appeal is denied. 38 C.F.R. §§ 4.3, 4.7.



IV.  TDIU

Under VA laws and regulations, a TDIU may be assigned upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In that vein, the Board notes that service connection is in effect for the Veteran for the following disabilities:  lumbar spine degenerative joint disease, rated as 10 percent disabling effective June 27, 1993, 20 percent disabling effective April 17, 2010, and 40 percent disabling effective August 1, 2011; depressive disorder with anxiety associated with lumbar spine degenerative joint disease, rated as 30 percent disabling; chronic left knee strain, rated as 10 percent disabling; and pseudofolliculitis barbae rated as noncompensable from February 1, 2007 and 10 percent disabling effective July 27, 2011.

Consideration may be given to a veteran's level of education, special training, and previous work experience, but age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an amount of earned annual income that does not exceed the poverty threshold determined by the United States Department of Commerce, Bureau of the Census, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

A TDIU may be assigned even where the combined rating for the veteran's service-connected disabilities is less than total if the disabled veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining the above, the following will be considered as one disability: 1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor set forth under 38 C.F.R. § 4.26, if applicable; 2) disabilities resulting from common etiology or a single accident; 3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; 4) multiple injuries incurred in action; or 5) multiple disabilities incurred as a prisoner of war.

In exceptional cases, an extra-schedular rating may be assigned on the basis of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).  Such cases are referred to the Director of the Compensation and Pension Service for extra-schedular consideration.

As noted above, the Veteran did not have a service-connected disability that was rated as 40 percent disabling or greater until August 1, 2011, at which time, a 40 percent disability rating was assigned for lumbar spine degenerative joint disease.  Coincidentally, the 40 percent rating assigned for the Veteran's lumbar spine disability also resulted in the Veteran's combined disability rating being increased to 70 percent.  Hence, the Veteran did not meet the minimum criteria for a schedular TDIU until August 1, 2011.

A review of the claims file indicates that the Veteran first asserted that he was unable to work in a March 1997 statement.  At that time, he alleged that shortness of breath was interfering with his ability to work as a welder.  The Board notes, however, that the Veteran has never been service connected for any disability related to his shortness of breath.  Thus, where a TDIU may only be awarded for inability to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disabilities, the Board does not construe the March 1997 statement as creating a valid claim for a TDIU.

Mindful of the above, the Board notes that the Veteran next alleged that his service-connected disabilities were causing problems with his work in his February 2007 claim.  Indeed, as discussed below, the evidence received over the course of the development of that claim suggests that the Veteran's service-connected disabilities have impaired the Veteran's ability to perform his occupation, and thus, raises an implicit claim for a TDIU pursuant to Rice.  Rice, 22 Vet. App. 447.

As the Veteran did not meet the criteria for a schedular TDIU until August 1, 2011, to the extent that a claim for a TDIU prior to August 1, 2011 has been raised, a TDIU may not be granted prior to August 1, 2011 unless it is on an extra-schedular basis under 38 C.F.R. § 4.16(b).  For periods from August 1, 2011, entitlement to a TDIU may be considered on a schedular basis under 38 C.F.R. § 4.16(a).

	A.  Prior to August 1, 2011

In his February 2007 claim, the Veteran alleged generally that his disabilities were causing problems with his work.  In a May 2008 statement, he reported that he had difficulty walking due to his left knee disability and that his job duties as a welder were "too much" for his condition.  In a June 2011 TDIU application, he elaborated further that he was disabled from working due to a combination of his back and bilateral knee disabilities and claimed sleep disorder.  He stated that he most recently worked full time as a welder in April 2000 and reported education through high school.  He indicated that at present he was able to work only on a part time basis, apparently due primarily to problems in his knee.

By way of medical history, the Board notes that VA treatment records reflect that the Veteran first began complaining of difficulties with work during an October 1998 VA mental health examination, during which, he reported that he had lost two jobs recently due to his inability to lift more than 40 pounds because of his back disability.  The Board notes that these VA treatment records do not reflect any opinions stating that the Veteran was unable to work due to any of his disabilities.

During an April 2000 VA examination of his thoracolumbar spine and left knee, the examiner opined that the Veteran was having a moderate loss of function due to his back and knee disabilities.  Again, no opinion was given as to whether the Veteran was able to secure and follow a substantially gainful occupation.

During VA treatment in October 2000, the Veteran reported that he was about to start a new job at a Goodyear service store.

During a May 2002 VA examination of his knees and spine, the Veteran reported that he was having weakness, stiffness, swelling, inflammation, instability, locking, and lack of endurance in his knees.  He stated that he was unable to move freely.  Nonetheless, the Veteran reported independence in many of his activities of daily living, such as brushing his teeth, dressing himself, and showering, and also reported that he performed various chores around his house such as cooking, vacuuming, driving, shopping, taking out the trash.  He stated that he was able to climb stairs.  Overall, reported limitations consisted only of inability to mow the lawn or perform gardening work because of inability to sit or walk for long periods of time.  Occupationally, he stated that he previously worked as a welder for eight years, but that he was currently unemployed.  No reason was given by the Veteran for his state of unemployment.

Physical and neurological examinations of the knees were grossly normal.  In that regard, there was no evidence of neurological abnormalities in either leg and demonstrated range of motion was full with extension to zero degrees and flexion  to 140 degrees.  There was no evidence of instability.  Examination of the spine revealed diminished thoracolumbar motion which included flexion to 95 degrees, extension to 15 degrees with pain, lateral flexion to 40 degrees bilaterally, and lateral rotation to 35 degrees bilaterally with pain.  Nonetheless, demonstrated posture and gait were normal and there was no evidence of spasm, weakness, or tenderness.  Overall, the examiner opined that the Veteran had mild dysfunction secondary to his thoracolumbar spine and bilateral knee disabilities.

During a March 2003 VA examination, the Veteran reported that he was not working and that he had previously lost time from work due to his knees; however, was unable to specify how much time he had lost from work.  Functionally, he reported that he was able to stand for periods of 15 minutes and was able to carry loads weighing up to 20 pounds.

A physical examination of the knees revealed normal appearance and full range of motion in his left knee which included full extension to zero degrees and flexion to 140 degrees.  There was no ankylosis, instability, or locking.  An examination of the spine revealed decreased thoracolumbar motion which included flexion to 95 degrees, extension to 35 degrees, lateral flexion to 40 degrees bilaterally, and lateral rotation to 35 degrees bilaterally.  Once again, there was no evidence of ankylosis, spasm, or radicular pain.  Overall, the examiner opined that the Veteran was capable of performing his daily activities since he was able to adjust his body mechanics to adjust for his claimed conditions.  The examiner opined further that the Veteran should avoid jobs requiring him to pull or push objects weighing more than 20 pounds or requiring prolonged sitting or standing for more than 30 minutes, but otherwise, was capable of performing sedentary work.

During a March 2005 VA examination of his knee, the Veteran ambulated with a limp favoring his right leg, however, no functional limitation was observed while the Veteran was standing.  The Veteran was unable to walk on his heels or toes and was unable to squat.  The left knee was painful to touch and during motion and guarding behavior was noted.  The Veteran reported that if he tried to straighten his knee or tried to bend his knee, he had problems straightening his knee back out.  Despite these subjective complaints, the examination objectively did not reveal any evidence of redness, swelling, heat, ligamentous instability, or ankylosis.  Demonstrated left knee motion included full extension to zero degrees and flexion  to 105 degrees with pain beginning at 98 degrees.  Repetitive motion was productive of an additional 5 degrees of flexion.  Overall, the examiner opined that the pain symptoms caused mild to moderate functional limitation during flare-ups.  Notably, and with respect to the left knee, the examiner noted that there was no evidence of weakened movement or incoordination and no history of falls or instability.

During an April 2007 VA examination of his thoracolumbar spine and knee, the Veteran reported ongoing low back pain that was worsened by overuse.  Functionally, he reported pain during bending and while carrying objects weighing more than 25 pounds.  The Veteran also reported ongoing left knee pain that was also worsened by overuse, but denied having any periods of incapacitation.  During physical examination, the Veteran demonstrated normal posture and gait.  Range of motion testing of the thoracolumbar spine and knee was apparently not performed.  Apparently based upon the Veteran's reported history and symptoms, the examiner opined that the effects of the Veteran's left knee and low back disabilities moderately impaired the Veteran's occupation and ability to perform activities of daily living.

During VA treatment in January 2010, the Veteran mentioned that he was working in the Houston, Texas area.

During VA examination of his spine and knees in April 2010, the Veteran reported symptoms including knee pain, weakness, stiffness, swelling, giving way, and lack of endurance.    He expressly denied having any heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  He described flare-ups in his knees that occurred three times per week, precipitated by physical activity, and alleviated by rest and pain medications.  Functionally, he reported difficulty with standing and walking and pain during running.  He stated that he was unable to walk for long distances and was also unable to squat.

A physical examination of the left knee revealed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was also no sign of genu recurvatum, locking pain, or ankylosis.  Crepitus was present during motion.  Demonstrated left knee motion included full extension to zero degrees and extension to 96 degrees.  Repetitive motion was productive of an additional loss of two degrees of extension due to pain, fatigue, lack of endurance, and pain.  Stability testing of the medial and lateral collateral ligaments, posterior and anterior cruciate ligaments, and medial and lateral collateral ligaments were normal.

Regarding his low back, the Veteran reported ongoing low back pain, stiffness, spasms, and loss of thoracolumbar motion.  He also reported that his back pain traveled into his legs and knees; however, denied fatigue, paresthesias, numbness, bowel or bladder problems, or erectile dysfunction.  Functionally, he reported that he was able to walk up to 200 yards but was unable to participate in his daily activities or carry weighted objects.

During examination of the spine, the Veteran demonstrated normal posture and gait.  Movement was not productive of radiating pain.  No evidence of tenderness, weakness, guarding of movement, or ankylosis was observed.  Demonstrated thoracolumbar motion included flexion to 64 degrees, extension  to 12 degrees, right lateral flexion to 10 degrees, left lateral flexion to 12 degrees, right rotation to 14 degrees, and left rotation to 16 degrees.  Pain was reported at the ends of motion in all directions.  Repetitive thoracolumbar motion was productive of an additional loss of 2 degrees of motion in all directions due to reported pain, fatigue, and lack of endurance.  A neurological examination was grossly normal and did not indicate any radiculopathies.

Overall, the examiner opined that the effect of the Veteran's knee and spine conditions on the Veteran's occupation and activities of daily living was moderate.

In July 2011, the Veteran underwent a VA psychiatric examination to assess the severity of his service-connected depressive disorder with anxiety.  At that time, the Veteran reported loss of pleasure in most activities, poor appetite with weight loss, difficulty concentrating, memory loss, poor sleep, feelings of worthlessness, and anxiety.  The Veteran also reported a history of ongoing alcohol abuse marked by drinking "a fifth in one night."  Occupationally, the Veteran reported that he most recently worked as a welder in May 2011.  Although he expressed that he did not believe he could weld anymore, he stated that he did not believe he could weld since his knee surgery, thus attributing his inability to work as a welder to his left knee disability.  Indeed, the examiner concluded that the Veteran's psychiatric disability resulted in only mild or transient symptoms which merely decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.

Upon review and consideration of the evidence, the Board finds that the evidence for the period before August 1, 2011 does not warrant referral to the Director, Compensation and Pension Service for the extra-schedular TDIU procedures set forth under 38 C.F.R. § 4.16(b).  In that regard, the evidence simply does not show that the Veteran's service-connected lumbar spine degenerative joint disease, chronic left knee strain, depressive disorder with anxiety, and pseudofolliculitis barbae, in and of themselves, rendered him unable to secure and follow a substantially gainful occupation.  The Board notes that despite the Veteran's reported periods of unemployment, the medical evidence does not include any opinions stating that he was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Rather, multiple opinions as to the Veteran's general and occupational functioning indicate that the Veteran was, at worst, moderately impaired and, at all times, remained capable of performing at least sedentary work subject to some lifting, pushing, and pulling restrictions.  Consistent with these opinions, the Veteran repeatedly demonstrated a degree of bilateral knee and thoracolumbar spine motion and the ability to walk as far as 200 yards.  Further, the Veteran acknowledged that he was able to perform his ordinary activities of daily living, and indeed, was able to participate in various chores around his home such as cooking, vacuuming, driving, shopping, and taking out the trash.  With respect to the Veteran's psychiatric disability, there is no evidence, nor does the Veteran contend, that his psychiatric symptoms have resulted in an inability to secure or follow a substantially gainful occupation.  Finally, although the Veteran reported intermittent periods of unemployment, the Board notes that he was working in the Houston, Texas area since at least January 2010.

Overall, the preponderance of the evidence does not show adequate basis for referring this matter to the Director, Compensation and Pension Service, for consideration of a TDIU on an extra-schedular basis.  Accordingly, the Veteran's claim of entitlement to TDIU, for the period prior to August 1, 2011, must be denied.  Once again, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for a TDIU.  See Gilbert, 1 Vet. App. at 55.

	B.  From August 1, 2011

During an August 2011 VA examination of his left knee and spine, the Veteran reported ongoing left knee pain described as an eight out of 10 in severity and marked by flare-ups after climbing stairs, squatting, or bending.  He reported that these flare-ups lasted a whole day and were productive of moderate limitation of activities.  He also continued to report instability and giving way, but denied locking or stiffness.  He stated that he walked with a knee brace.

A physical examination of the knee revealed normal gait and posture without assistive devices.  Physical inspection of the knee indicated normal appearance without evidence of erythema, warmth, or effusion.  Demonstrated range of motion included flexion to zero degrees and extension to 120 degrees with pain.  Repetitive motion was not productive of any further loss of motion or function.  There was no evidence of instability during varus and valgus force, anterior drawer, posterior drawer, Lachman, and McMurray tests.  Motor strength of the left leg was full.  X-rays of the left knee revealed moderate to severe narrowing of the medial compartment of the left knee joint space with large medial osteophytes.  A transverse fracture of indeterminate age was also seen through the medial tibial spine.

Regarding his back, the Veteran reported constant pain which he rated as a seven out of 10 in severity with occasional flare-ups which occurred twice a week and which were precipitated by lifting more than 10 to 15 pounds, pushing, prolonged, walking, climbing stairs, or strenuous physical activity.  The Veteran reported that these flare-ups lasted for periods of up to three or four hours and were relieved by rest and pain medication.  He stated that he managed his back symptoms with Naproxen, Hydrocodone, and Methocarbamol with good results, but stated that he did become sleepy and lethargic due to Hydrocodone.  The Veteran also reported that his back pain would shoot into his legs with numbness in both lower extremities.  Functionally, he stated that he was able to walk for two blocks and stand for 10 minutes before experiencing severe pain.  He reported that his back condition affected his activities of daily living, recreational activities, and occupational functioning because he was limited from prolonged standing, walking, bending, and strenuous physical activity.

A physical examination of the spine revealed normal posture and gait and normal spine curvature without lordosis or kyphosis.  Tenderness was noted over the left gluteus maximus, albeit without spasm.  Demonstrated thoracolumbar motion included flexion to 40 degrees with pain at the end of motion, extension to 20 degrees with pain at the end of motion, lateral flexion to 20 degrees bilaterally without pain, and lateral rotation to 15 degrees bilaterally also without pain.  Repetitive motion was productive of an additional loss of 10 degrees of flexion, secondary to reported pain.

Overall, the examiner opined that the Veteran's lumbar spine and left knee disabilities prevented the Veteran from securing or following substantially gainful employment which involved walking more than two blocks, standing for more than 10 minutes, sitting more than two hours at a time, and strenuous physical activity.  Again, however, the examiner opined that the Veteran's spine and left knee disabilities did not limit the Veteran from performing and maintaining sedentary employment.

For the period from August 1, 2011, the evidence again does not show that the Veteran's service-connected lumbar spine disability, left knee disability, depressive disorder with anxiety, and pseudofolliculitis barbae have resulted in the Veteran's inability to secure or follow a substantially gainful occupation.  Again, the Board notes that there is simply no evidence in the record, nor does the Veteran contend, that the Veteran's psychiatric symptoms or symptoms associated with his pseudofolliculitis barbae have rendered him unable to secure or follow a substantially gainful occupation.  With regard to the physical disabilities in the Veteran's thoracolumbar spine and left knee, the only opinion concerning the Veteran's occupational functioning is that provided by the August 2011 VA examiner, who concluded that the Veteran remained capable of performing sedentary work.

The Board is cognizant of, and sympathetic to, the Veteran's assertions that he has experienced difficulties in seeking lasting employment.  Nonetheless, the fact that a veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the weight of the evidence of record does not support a finding that the Veteran's service-connected disabilities, in and of themselves, have rendered him unable to secure and follow a substantially gainful occupation since August 1, 2011.  Accordingly, the preponderance of the evidence is against his claim of entitlement to TDIU from August 1, 2011, and that claim must also be denied.  In reaching this determination, the Board once again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable here because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to an increased disability rating for chronic left knee strain, currently rated as 10 percent disabling, is denied.

Entitlement to a TDIU is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


